DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group IV (Claims 1-3, 31-32, 42-43, 65-66, 72-73, 105, 125-126, 132, 134-135) and species 2 (directed to SEQ ID No:  35) in the reply filed on September 10, 2021 is acknowledged. 
Upon further review, a second restriction requirement was needed. On 10/18/2021 the examiner contacted Julia Cox (attorney of record) in order to conduct a telephonic restriction. On 10/21/2021, Julia Cox responded to the telephonic restriction without traverse by electing Group 1 (Claims 1-3, 31-32, 42-43, 65-66 and 148; directed to a method of modulating expression of a gene) and species (PCSK9 as a single specific gene target and SEQ NO: 41 as a single specific dCas9 fusion molecule) in the telephonic reply on 10/21/2021. 
Claims 1-3, 31-32, 42-43, 65-66, 72-73, 105, 125-126, 132, 134-135, 139, 143, 148-156 are pending. Claim 145 has been canceled. Claims 1-3, 31-32, 42-43, 65-66, 72-73, 105, 125-126, 132 and 134-135 have been amended. Claims 72-73, 105, 125-126, 132, 134-135, 139, 143 and 149-156 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3, 31-32, 42-43, 65-66 and 148 are examined in the present Office Action.



Priority
Applicant’s claim for the benefit of a prior-filed application, PRO 62/321,947, PRO 62/369,248 and PCT application PCT/US17/27490 filed on 4/13/2016, 8/1/2016 and 4/13/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 4/13/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/17/2019, 5/8/2019, 6/13/2019, 9/30/2019, 10/23/2019 and 4/9/2020 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement were considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 42-43 and 65-66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loiler et al. WO 2017/165859, published 9/28/2017, priority date 3/24/2016 (hereinafter Loiler). 
Loiler describes recombinant AAV vector systems for the delivery of CRISPR/Cas9 into targeted tissues and cells (Loiler, abstract and para 3). Loiler provides embodiments wherein the Cas9 protein is derived from S. aureus with PAM sequences NNGRRT or NNGRR(N) (Loiler, para 94 as identified in SEQ ID NO: 3). Loiler further describes Cas9 derivatives including nuclease dead (dCas9 as identified in SEQ ID NO: 40). In particular, SEQ ID NO: 40 as disclosed by Loiler has a 91.3% query match to the elected in SEQ ID NO: 41 encoding NLS-dSaCas9-NLS-KRAB as shown below from the sequence search results: 

    PNG
    media_image1.png
    86
    576
    media_image1.png
    Greyscale

Thus, SEQ ID NO: 40 from Loiler reads on the elected invention given that there is greater than 90% sequence similarity to elected SEQ ID NO: 41 encoding NLS-dSaCas9-NLS-KRAB. Therefore, Loiler anticipates claims 1-3, 42-43 and 65-66.

Claims 1-3, 31 and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gersbach et al. US 2016/0201089, published 7/14/2016, priority date 6/5/2013 (hereinafter Gersbach). 
Gersbach describes methods and compositions for altering gene expression through the use of CRISPR/Cas9 based systems (Gersbach, abstract). Gersbach describes how a deactivated, nuclease-null Cas9 (dCas9) can act as a DNA binding domain which can be targeted by an engineered guide RNA (gRNA) molecules to bind at any site in the genome containing a protospacer-adjacent motif (PAM) sequence (Gersbach, para 8, 170). Gersbach provides specific reference to Cas9 proteins from S. aureus (Gersbach, para 170). Gersbach describes how CRISPR/Cas9 based systems can include a fusion proteins, wherein a Cas9 or dCas9 protein is fused to a second polypeptide having transcriptional release factor activity, in vivo (Gersbach, para 172). Gersbach describes numerous transcriptional repressor domains which can be fused to dCas9, including KRAB domains (Gersbach, para 176). Gersbach provides an express embodiment to a CRISPR/dCas9-KRAB complex for targeted gene repression (Gersbach, para 89, 176, 212, 255 and Fig 54-56). Gersbach describes AAV and lentiviral vector platforms for the delivery and expression of the CRISPR/dCas9-KRAB systems for targeted gene repression (Gersbach, para 26, 31, 32, 34, 104). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 148 are rejected under 35 U.S.C. 103 as being obvious over Gersbach (supra) and Loiler (supra) as applied to claims 1-3, 31, 42-43 and 65-66 above in further view of Ran et al. "In vivo genome editing using Staphylococcus aureus Cas9." Nature 520.7546 (2015): 186-191 (hereinafter Ran). 
A description of Gersbach and Loiler can be found above. Gersbach nor Loiler expressly describe targeting Psck9. 
Ran describes a small and efficient Cas9 nuclease from S. aureus for in vivo genome editing (Ran, abstract and discussion first para). Ran packaged SaCas9 and single gRNA expression cassettes into AAV 
It would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR/dCas9-KRAB system described by Gersbach or Loiler to selectively repress Psck9 expression in order to reduced serum Psck9 levels and total cholesterol levels. Ran showed that AAV mediated SaCas9 expression was useful in selectively reducing serum Psck9 levels which could potentially serve as a cardioprotective therapy (Ran, In vivo genome editing using SaCas9, para 2). Thus, it would have been a matter of combining prior art elements according to known methods to yield predictable results to engineer the CRISPR/dCas9-KRAB system described by Gersbach to target the Psck9 gene. One would be motivated to make this combination in order to epigenetically repress Psck9 expression and consequently reduce total cholesterol levels as a cardioprotective therapy. One would have a reasonable expectation of success given that all elements of the CRISPR/dCas9-KRAB system for Psck9 repression were known in the prior art. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 3, 31 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent US 10,745,714 (application number 15/991,333). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a DNA targeting system that binds to a human gamma globin gene comprising at least one gRNA, wherein the Cas protein is fused to a second polypeptide domain 
The instant claims describe a method of modulating gene expression using a fusion molecule comprising a dCas9 molecule fused to a modulator of gene expression and a gRNA which targets the fusion molecule to a gene of interest. Thus, the instant claims read broadly on any dCas9 fusion molecule and thus embrace the patented claims.

Claims 1, 3 and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No: 16/927,679 (US Patent Application Publication Number US 2021/0032654). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully embrace the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a fusion protein comprising two heterologous polypeptide domains comprising a Cas9 protein fused to a p300 histone acetyltransferase effector domain. The co-pending claims further describe an amino acid mutation which inactivates the nuclease activity of Cas9. The co-pending claims describe Cas9 proteins derived from S. aureus. The co-pending claims described methods of modulating gene expression using a vector to deliver the claimed polypeptide to a cell of interest. 
The instant claims describe a broader method of modulating gene expression using a fusion molecule comprising a dCas9 molecule fused to a modulator of gene expression and a gRNA which targets the fusion molecule to a gene of interest. Thus, the instant claims read broadly on any dCas9 fusion molecule and thus embrace the co-pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633